Exhibit 12.1 Statement Regarding Computation of Ratio of Earnings to Fixed Charges and Preferred Stock Dividends Year Ended December 31, SixMonthsEndedJune30,2017 (in thousands) Earnings: Loss before income taxes $ ) $ ) $ ) $ ) $ ) $ ) Add: Fixed charges — — 1 1 1 — Total Earnings $ ) $ ) $ ) $ ) $ ) $ ) Fixed Charges: Interest expense — — 1 1 1 — Fixed charges $ — $ — $ 1 $ 1 $ 1 $ — Ratio of earnings to fixed charges and preferred stock dividends Note 1 Note 1 Note 1 Note 1 Note 1 Note 1 Note 1: Earnings for the six months ended June 30, 2017 and the years ended December 31, 2016, 2015, 2014, 2013 and 2012 were insufficient to cover fixed charges by $5.8 million, $10.9 million, $8.8 million, $9.2 million, $4.0 million and $10.9 million, respectively. The Company has never paid dividends on its preferred stock.
